Long, J.
These causes were heard, in the circuit court for the county of Mackinac on August 5, 1891, before the court without a jury, and judgments rendered therein in favor of the plaintiffs. Stipulations had been signed by the attorneys of the respective parties, by which it was agreed that the facts were substantially the same as in the case of Eli B. Chamberlain v. City of St. Ignace (92 Mich. 332), and that the findings of the court in the cases should be of the same import and effect, except the items of taxes, which were set out in the stipulations. The same facts were found as in the. Chamberlain case, and the same conclusions of law reached, and judgment entered for the plaintiff in each case. The present cases were decided before the Chamberlain case was heard in this Court, and the causes appealed before that case was decided. These cases *414must be ruled by that, and the judgment of the court below in each case reversed, and judgment entered here in favor of defendant, with costs of both courts.
The other Justices concurred.